Exhibit 10.1

 

April 20, 2007

 

 

Robert Farkaly

 

Dear Bob;

 

On behalf of Overland Storage, Inc., I am pleased to offer you a promotion to
the position of Vice President, Worldwide Sales. In this role you will report to
me and have responsibility for the worldwide sales force, including Applications
Engineering.

 

The terms for the position are below:

 

Effective date:          April 23, 2007

 

Base Compensation:

$5,384.62 gross bi-weekly, which is equal to $140,000 annually.

 

 

Variable Compensation:

Gross quarterly commission earnings of $35,000, at 100% of Plan, guaranteed for
Q4FY07.

 

 

Stock Options:

Subject to approval of the Compensation Committee of our Board of Directors at
their April 24, 2007 meeting, you will receive an option for 20,000 shares of
Overland Storage, Inc. Common Stock under the Company’s 2003 Equity Incentive
Plan (the “Plan”). These options will vest monthly over a 36-month period. The
conditions of the option are described in and subject to the Plan and a Stock
Option Agreement.

 

 

Congratulations, and thank you for your efforts and contributions to the
company.

 

 

Sincerely,

 

/s/ Scott McClendon

 

 

Scott McClendon

Acting President and CEO

 

 

Acceptance:

/s/ Robert Farkaly

 

 

 

Date:

April 26, 2007

 

By signing, I understand and acknowledge the terms of this offer.

 

--------------------------------------------------------------------------------